Citation Nr: 1742531	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial increased rating for peripheral vascular disease (PVD) of the right lower extremity, evaluated as 20 percent disabling prior to February 23, 2017, and 40 percent disabling from February 23, 2017.  

2.  Entitlement to an initial increased rating for PVD of the left lower extremity, evaluated as 20 percent disabling prior to February 23, 2017, and 40 percent disabling from February 23, 2017.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In this decision, the RO granted the Veteran's claims for service connection for PVD of the right and left lower extremity, and evaluated these disabilities as 20 percent disabling each, effective December 12, 2008.  The Veteran filed a notice of disagreement (NOD) with the ratings assigned for these disorders in February 2010, and perfected a timely appeal of this decision in September 2012.  

The Board also notes that in an August 2013 decision, the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran filed an NOD with the denial of this claim in October 2013, and perfected a timely appeal of this decision in June 2015.

The Veteran requested a Board hearing at the RO via formal appeals dated in September 2012 and June 2015.  A Board hearing was scheduled for April 2016, and the Veteran was notified as to the date and time of this hearing.  However, the Veteran failed to report for his scheduled hearing and has not provided good cause for his absence.  Absent the provision of good cause, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

In the May 2016 remand, the Board determined that the Veteran provided good cause for his failure to appear for his scheduled VA examination in December 2015, and remanded these claims so the Agency of Original Jurisdiction (AOJ) could schedule him for a more recent VA examination to address the current severity of his serviced-connected PVD of the bilateral lower extremities.  At the time of this remand, the Veteran's claim for a TDIU was also on appeal before the Board, and because it was inextricably-intertwined with the claims for higher ratings for PVD of the lower extremities, it was deferred pending adjudication of these claims. Pursuant to these instructions, the Veteran was scheduled for a VA examination in connection to his claimed PVD of the lower extremities, which also included the disability benefit questionnaire for artery and vein conditions, in February 2017.  The report of this examination has since been associated with the claims file.  

Following this examination, in the March 2017 rating decision, the RO increased the disability rating for the Veteran's PVD of each lower extremities to 40 percent disabling, effective February 23, 2017.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found). The Veteran has not indicated that he is satisfied with these ratings or effective dates assigned.  Accordingly, these issues remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35.  

In the March 2017 decision, the RO also granted the Veteran's claim for entitlement to a TDIU.  The Board finds that this grant constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date for this disability; thus, this matter is not in appellate status. 


FINDINGS OF FACT

1.  For the period prior to February 23, 2017, the evidence reflects that the Veteran's PVD of the right lower extremity was manifested by thin skin, hypertrophic nails, marginal hair, a diminished peripheral pulse, and a cramping sensation; however the evidence does not reflect that this disorder was also manifested by claudication on walking between 25 and 100 yards on a level grade at two miles per hour, or ankle/brachial index of 0.7 or less, or ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

2.  For the period prior to February 23, 2017, the evidence reflects that the Veteran's PVD of the left lower extremity was manifested by thin skin, hypertrophic nails, marginal hair, a diminished peripheral pulse, and a cramping sensation; however the evidence does not reflect that this disorder was also manifested by claudication on walking between 25 and 100 yards on a level grade at two miles per hour, or ankle/brachial index of 0.7 or less; or ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

3.  For the period from February 23, 2017, the Veteran's PVD of the right lower extremity has been manifested by a diminished peripheral pulse, persistent coldness of the extremity, trophic changes, and claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; however, the evidence does not reflect that this disorder has been manifested by claudication on walking less than 25 yards on a level grade at 2 miles per hour, or ankle/brachial index of 0.5 or less, or ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

4.  For the period from February 23, 2017, the Veteran's PVD of the left lower extremity has been manifested by a diminished peripheral pulse, persistent coldness of the extremity, trophic changes, and claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; however, the evidence does not reflect that this disorder has been manifested by claudication on walking less than 25 yards on a level grade at 2 miles per hour, or ankle/brachial index of 0.5 or less, or ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  


CONCLUSIONS OF LAW

1.  For the period prior to February 23, 2017, the criteria for an initial evaluation in excess of 20 percent for PVD of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7114 (2016).

2.  For the period prior to February 23, 2017, the criteria for an initial evaluation in excess of 20 percent for PVD of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7114 (2016).

3.  For the period from February 23, 2017, the criteria for an initial evaluation in excess of 40 percent for PVD of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2016).  

4.  For the period from February 23, 2017, the criteria for an initial evaluation in excess of 40 percent for PVD of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7114 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, pursuant to the May 2016 Board remand instructions, the Veteran was scheduled for a VA artery and vein condition examination to assess the current extent and severity of his PVD of the lower extremities in February 2017, the report of which has been associated with the claims file.  The Board finds that the VA examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provided the findings necessary to apply pertinent rating criteria.  The Board finds that the medical examination report and opinion, along with the previous VA examination reports and VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Disability Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

The record reflects that, by way of the September 2009 rating decision, the RO granted service-connection for the Veteran's PVD of the right and left lower extremity and evaluated these disabilities as 20 percent disabling each, effective December 12, 2008, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7114.   The Veteran disagreed with the 20 percent rating assigned for these disorders, and contended that his symptoms were more severe than that reflected by the disability ratings assigned.   

Under Diagnostic Code 7114, a 20 percent evaluation is assigned for arteriosclerosis obliterans with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is assigned for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent evaluation is assigned for claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent evaluation is assigned for arteriosclerosis obliterans with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  See 38 C.F.R. § 4.104, Diagnostic Code 7114

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (1).

A December 2007 VA outpatient note reflects that physical examination of the Veteran's extremities was clear for any sign of peripheral edema.  A July 2008 VA treatment report reflects that during an initial admission history and physical, the physical examination findings were negative for evidence of clubbing, cyanosis or edema in the lower extremities.  In addition, the treatment provider noted no calf or thigh asymmetry, tenderness or swelling in the lower extremities.  A review of the Veteran's peripheral vasculature was negative for any venous abnormalities, and reflected that all pulses were present.  

The Veteran was afforded a VA arteries, veins and miscellaneous VA examination in August 2009, during which time, he provided his medical history, and reported the onset of cramping in his legs, as well as a tingling sensation in his toes and fingers since his diabetes diagnosis in 2005.  The Veteran reported to experience sensitivity to the cold and "dependency of lower extremities" resulting from this diagnosis.  According to the Veteran, upon receiving his diabetes diagnosis, he began to have swelling in his feet "especially after dependency" which cleared up with rest and elevation.  He also reported to experience a cramping sensation in his legs after walking two blocks, as well as changes in the color of the skin around his ankles, and at the tips of some of his toes.  The examiner noted that the Veteran's posterior tibial pulses were difficult to find.  He (the examiner) also described the skin as thin, with pretibial scarring.  According to the Veteran, he had not seen a podiatrist recently, nor had he worn compression stockings.  

During the evaluation, the Veteran reported the presence of edema that was not persistent in nature, and was alleviated with elevation of the extremity and rest.  The Veteran also reported persistent skin discoloration, and persistent pain that is present even when he is resting.  When asked whether there were other symptoms after prolonged walking or standing, the Veteran reported to experience an aching sensation, fatigue, throbbing and a "heavy feeling" in his lower extremities - symptoms that are not relieved by elevation or compression hosiery.  The Veteran denied the presence of ulceration in the right lower leg.  However, he did report a history of Raynaud's phenomenon or syndrome, and noted that this affected the digits in his right and left lower extremities as well as his earlobes.  According to the Veteran, attacks associated with Raynaud's syndrome occur four to six times a week, and last five to fifteen minutes in duration.  Symptoms brought on during these attacks include paresthesias that is characterized by a sensation of pins and needles, and then cramping that extends throughout both legs.  

On physical examination of the Veteran, the examiner observed stasis pigmentation or eczema on the lower extremities, and specifically around the ankle area and the dorsum of the feet.  There was no evidence of ulceration in the lower extremities, but the examiner did observe visible or palpable varicose veins on the anterior pre tibial region.  Upon further examination of the Veteran, it was noted that the ankle brachial index could not be demonstrated due to non-palpable posterior tibial pulsation and the absence of Doppler equipment.  Based on his evaluation of the Veteran, the VA examiner diagnosed him with having peripheral vascular disease.  In the Summary section of the evaluation, the examiner noted that the Veteran has limitations when it comes to exercising due to painful swelling and cramps in his legs - symptoms that are aggravated by walking.  The examiner also diagnosed the Veteran with having stasis dermatitis, and noted that he had not sought treatment with a dermatologist in the last five years.  In addition, the examiner noted that the Veteran was sensitive to the cold due to his symptoms of Raynaud's phenomenon, but commented that the "dermatitis is perennial."  According to the examiner, based on the medical findings, the Veteran's peripheral arterial disease is manifested by intermittent claudication and the absence of posterial tibial pulses secondary to his diabetes mellitus, type II.  The examiner also determined that the Veteran's peripheral venous disease is secondary to his varicose veins with stasis that is unrelated to his diabetes mellitus.  

VA treatment records dated from 2009 to 2010 reflect that review of the peripheral vascular system was negative for evidence of gangrene or edema. During a January 2010 treatment visit, physical examination of the extremities was absent evidence of peripheral edema.  However the treatment provider noted that the pulses were "+1 PT bilaterally."  The treatment provider also observed no skin breakdown or ulcers, and described the Veteran's toenails as dystrophic.   During a March 2010 History and Physical evaluation, physical examination of the lower extremities was shown to be normal with intact peripheral pulses and no evidence of edema.  

During his January 2011 hearing before the Decision Review Officer (DRO), the Veteran claimed that his peripheral vascular disease in the lower extremities should have been evaluated at a higher rating due to the progressive nature of his symptoms.  He testified that the pain was excruciating when he walked, and he also reported to experience circulatory problems, to include pain and discomfort, when sitting.  According to the Veteran, the symptoms attributed to his peripheral vascular disease in the lower extremities has been worsening throughout the years.   See Transcript, p. 10.   

During an April 2012 VA treatment visit, upon conducting a preliminary review and assessment of the Veteran's cardiovascular system, the treatment provider noted that the Veteran denied experiencing any edema or claudication.  Although physical examination of the lower extremities was negative for evidence of clubbing, cyanosis or peripheral edema, the treatment provider observed markedly decreased peripheral pulses on the lower extremities bilaterally, as well as marginal hair.  

The Veteran was afforded another VA examination in connection to his PVD of the lower extremities in June 2012.  During this evaluation, he provided his medical history and reported that since his last examination, his claudication had progressed, and now, he could barely climb two flights of stairs before having to stop and rest his legs.  He also complained of discomfort, which he described as tingling and numbness, in both legs when lying down.  In addition, the Veteran reported to experience a tingling sensation, pain and coldness in his legs at night.  The VA examiner noted that the Veteran had been diagnosed with peripheral vascular disease but had not undergone surgery or any other procedure for this disorder.  With regard to the severity of his symptoms, the examiner noted that the Veteran experienced claudication on walking more than 100 yards in both legs.  It was noted that the Veteran had not ever been diagnosed with, and did not currently have, an aortic aneurysm, or an aneurysm of a small artery.  It was further noted that the Veteran did not currently suffer from Raynaud's syndrome.  The examiner also noted that the Veteran did not have disabilities such as arteriovenous fistula, angioneurotic edema or erythromelalgia.  In addition, the examiner noted that the Veteran had not undergone an amputation of an extremity and he did not use any type of assistive device as a normal mode of locomotion due to a vascular condition.  Upon further examination of the Veteran, the examiner did not identify any other pertinent findings associated with the Veteran's peripheral vascular disease in the lower extremities.  

Subsequent VA treatment records are predominantly negative for any complaints of, or treatment for, the Veteran's PVD of the lower extremities.  During a May 2015 VA primary care treatment visit, physical examination of the lower extremities reflected that the peripheral pulses were present +2.  

The Veteran was afforded a VA artery and vein condition examination in February 2017, during which time, he reported a history of peripheral artery disease that causes him to experience pain in both calves with ambulation.  When asked what type of vascular disease condition the Veteran had, the examiner marked that he had peripheral vascular disease, and added that he had not undergone any surgical procedures, or any other type of procedure, for this condition.  Upon physical examination of the Veteran, the examiner noted that symptoms attributed to his PVD of the lower extremities included trophic changes, diminished peripheral pulses, and persistent coldness in both extremities.  The examiner also noted that the Veteran experienced claudication on walking between 25 and 100 yards on a level grade at two miles per hour in both extremities.  The remainder of the examination report reflects the examiner's notations that the Veteran had not undergone an amputation of extremity, and did not use any assistive device as a normal mode of locomotion, due to his PVD of the lower extremities.  Upon further evaluation of the Veteran, the examiner did not identify any other pertinent physical findings, complications, conditions, signs or symptoms related to his PVD lower extremities.  The record reflects that the Veteran underwent ankle/brachial index testing, and the diagnostic test findings revealed a right ankle/brachial index of 0.92, and a left ankle/brachial index of 0.85.  When asked whether the Veteran's vascular condition impacts his ability to work, the examiner marked yes, and noted that ambulation greater than 25 yards causes bilateral lower leg claudication.  

For the period prior to February 23, 2017

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to initial evaluations in excess of 20 percent for his PVD of the right and left lower extremity for the period prior to February 23, 2017.  In this regard, the Board finds that the general picture presented by the clinical evidence with regard to the Veteran's PVD of the right and left lower extremity, is one that more closely approximates the constellation of symptomatology contemplated in the rating criteria for a 20 percent evaluation.  As noted above, during the August 2009 VA examination, the Veteran complained of a cramping sensation in his legs that develops after walking two blocks.  The Veteran also reported to experience fatigue, a throbbing sensation, and a feeling of heaviness in the lower extremities after prolonged walking or standing.  Physical examination of the lower extremities revealed no findings of edema or ulceration, but did reflect what was described as stasis pigmentation or eczema.  Upon summarizing his findings, the examiner noted that the Veteran's peripheral arterial disease manifests by "intermittent claudication and absence of posterial tibial pulses" as a result of his diabetes mellitus, type II.  Although he observed evidence of claudication when the Veteran moved, the examiner did not describe the Veteran's claudication as constant, frequent or recurrent in nature, nor did he provide the precise measurements, in yards or mileage, as to when the Veteran's claudication develops.   In addition, at the June 2012 VA examination, the examiner took into consideration the Veteran's complaints of tingling and numbness in both legs, as well as his complaints that his claudication had progressed to such a degree that he had difficulty climbing two flights of stairs before having to stop and rest.  However, upon physical examination of the Veteran, the examiner observed that the Veteran had claudication on walking more than 100 yards in both legs.  The examiner also did not find that the Veteran exhibited trophic changes in the lower extremities.  

The Board acknowledges that trophic changes were noted at the August 2009 VA examination, as reflected by the examiner's notations of hypertrophic nails and thin skin.  In addition, the April 2012 VA treatment provider noted that the Veteran had a marginal amount of hair on his extremities.  However, as the criteria for the next higher (40 percent) rating under Diagnostic Code 7114 is written in the conjunctive, to warrant such rating, both claudication on walking from 25 to 100 yards and trophic changes must be shown, or an ankle/brachial index of 0.7 or less must be shown.  While there is conflicting evidence in the record as to whether or not the Veteran had trophic changes, even accepting that he did, such evidence would not result in a higher rating. The record reflects that the Veteran was able to walk more than 100 yards before developing claudication.  Also he was unable to undergo the ankle/brachial index due to non-palpable posterior tibial pulsation at the August 2009 VA examination, and the June 2012 VA examiner did not indicate that the ankle/brachial index test findings were 0.7 or less.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his PVD of the lower extremities.  Indeed, the schedular requirements for a 40 percent rating were not met, and there is no basis for assignment of initial disability ratings in excess of 20 percent for the Veteran's PVD of the lower extremities for the period prior to February 23, 2017.  The Board again emphasizes that although trophic changes were noted during some of his VA treatment visits and at the August 2009 VA examination, the Veteran has not been shown to have claudication on walking between 25 and 100 yards on a level grade at two miles per hour in either the right or lower extremity at any point throughout this period on appeal.  

The Board finds that no other potentially applicable diagnostic code affords the Veteran higher ratings for his service-connected PVD of the lower extremities. The evidence does not show that the Veteran has been diagnosed with an aneurysm; thus, he is not entitled to an initial increased rating under Diagnostic Codes 7110, 7111 or 7112.  As there is no evidence of arteriovenous fistula, the Veteran is also not entitled to an initial increased rating under Diagnostic Code 7113.  Similarly, there is no evidence of thrombo-angiitis obliterans (Buerger's disease), or angioneurotic edema under Diagnostic Codes 7115 and 7118.   Although the August 2009 VA examiner noted that the Veteran had a history of Raynaud's syndrome with characteristic attacks that occur four to six times a week, this would only warrant a 20 percent rating under Diagnostic Code 7117.  Separate ratings under this Diagnostic Code would amount to pyramiding.  See 38 C.F.R. § 4.14.  As such, the Veteran would not be entitled to higher initial ratings under this code.  Diagnostic Codes 7119 is inapplicable, as there is no diagnosed erythromelalgia.  Although the August 2009 VA examiner observed the presence of edema in the right lower leg, and further identified evidence of varicose veins and post-phlebitic syndrome in the lower extremities characterized by stasis pigmentation or eczema, the examiner did not characterize the edema as persistent in nature.  As such, initial ratings in excess of 20 percent under Diagnostic Codes 7120 and 7121 are not warranted.  Finally, the medical evidence has not shown cold injury residuals or soft tissue sarcoma that may result in increased ratings under Diagnostic Codes 7122 and 7123.

The Board recognizes the Veteran's statements attesting to his symptoms. The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination reports, include the information necessary to rate the Veteran's disabilities in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology when providing their assessments.  While the Veteran is competent to report on the presence of certain symptoms, the objective medical evidence of record provided the precise measurements as to the number of yards the Veteran can walk before claudication develops.  Pursuant to the relevant diagnostic criteria, the precise distance with regard to the number of yards and/or miles the Veteran can walk before the onset of claudication must be provided in order to determine whether a higher rating is warrant.  Also, the Veteran is not competent to opine as to his specific ankle/brachial index, as confirmation of these findings requires precise medical testing.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disabilities do not warrant initial disability ratings in excess of 20 percent for PVD of the lower extremities for the period prior to February 23, 2017. 

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not helpful to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board therefore finds that no basis exists for the assignment of initial increased ratings in excess of 20 percent for PVD of the right and left lower extremity, under Diagnostic Code 7114, for the period prior to February 23, 2017.
 
For the period from February 23, 2017

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the criteria for initial evaluations in excess of 40 percent for PVD of the lower extremities for the period from February 23, 2017 have not been met.  In order to warrant a disability rating of 60 percent, the medical findings must show claudication on walking less than 25 yards on a level grade at two miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  In order to warrant a 100 percent rating the evidence must reflect ischemic limb pain at rest and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  

As discussed above, the February 2017 VA examiner specifically noted that the Veteran's PVD of the lower extremities was manifested by diminished peripheral pulses, trophic changes, persistent coldness, and claudication on walking between 25 and 100 yards on a level grade at two miles per hour.  The diagnostic test findings also reflected a right ankle/brachial index of 0.92 and a left ankle/brachial index of 0.85.  These evidentiary findings clearly fall under the requisite criteria for a 40 percent rating under Diagnostic Code 7114.  

The Board finds that no other potentially applicable diagnostic code affords the Veteran an initial rating in excess of 40 percent for either the right or left lower extremity PVD.  The evidence does not show that the Veteran has been diagnosed with an aneurysm; thus, he is not entitled to a higher rating under Diagnostic Codes 7110, 7111 or 7112. As there is no evidence of arteriovenous fistula, the Veteran is also not entitled to a higher rating under Diagnostic Code 7113. Similarly, there is no evidence of thrombo-angiitis obliterans (Buerger's disease), Raynaud's syndrome, or angioneurotic edema under Diagnostic Codes 7115, 7117 and 7118 during this period on appeal.  Diagnostic Codes 7119, 7120, and 7121 are also inapplicable, as there is no diagnosed erythromelalgia, varicose veins or post-phlebitic syndrome during this period on appeal.  Finally, the medical evidence has not shown cold injury residuals or soft tissue sarcoma that may result in an increased rating under Diagnostic Codes 7122 and 7123.

Further, the Veteran has not alleged that his PVD of the lower extremities results in symptoms of the severity described under the schedular criteria for a rating in excess of 40 percent.  As such, the Board cannot find that the criteria for disability ratings in excess of 40 percent for the period on and after February 23, 2017 have been met. See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

For the reasons expressed above, the Board finds that the criteria for initial disability ratings in excess of 40 percent for PVD of the right and left lower extremity, for the period on and after February 23, 2017, have not been met.  Overall, the Veteran's contentions for further compensation are outweighed by the evidence of record and the claims must be denied. The benefit-of-the-doubt rule is not helpful to the claimant.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

The Board has considered whether referral for an extraschedular rating is warranted for period on appeal. The Board finds that the Veteran's symptoms associated with his PVD of the lower extremities, to include symptoms of claudication, heaviness, trophic changes, diminished peripheral pulses, edema, and coldness in the lower extremities, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).


	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to February 23, 2017, an initial disability rating higher than 20 percent for his PVD of the right lower extremity is denied.  . 

For the period prior to February 23, 2017, an initial disability rating higher than 20 percent for his PVD of the left lower extremity is denied.  

For the period from February 23, 2017, an initial rating in excess of 40 percent for his PVD of the right lower extremity is denied.   

For the period from February 23, 2017, an initial rating in excess of 40 percent for his PVD of the left lower extremity is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


